Citation Nr: 0103495	
Decision Date: 02/05/01    Archive Date: 02/14/01	

DOCKET NO.  97-34 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to payment of the cost of unauthorized home 
improvement and structural alterations pursuant to 38 
U.S.C.A. § 1717 (West 1991 & Supp. 2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran retired in June 1986 after completing 20 years of 
active military service.  

This matter arises from an April 1997 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in Fort 
Wayne, Indiana, that denied the benefit sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate consideration for the reasons that follow.  

In his substantive appeal submitted in December 1997, the 
veteran indicated that he wished to appear personally at a 
hearing before a member of the Board at a local VA office.  
Although the veteran subsequently had a personal hearing 
before members of the VAMC staff, there is no indication that 
he was scheduled for either a travel board hearing or a video 
conference hearing.  The veteran has a right to a hearing 
before a member of the Board prior to appellate 
consideration, if he so desires.  See 38 C.F.R. § 20.700 
(2000).  To accord him anything less would be a denial of due 
process of law.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:  

1.  The veteran should be contacted, and 
requested to indicate whether he still 
desires a personal hearing before a 
member of the Board.  He should be asked 
to indicate whether he prefers a travel 
board hearing or a video conference 
hearing.  If the veteran answers in the 
affirmative, then a personal hearing 
should be scheduled accordingly.  A 
transcript of the proceeding should be 
made a permanent part of the appellate 
record.  Alternatively, if the veteran 
indicates that he no longer desires a 
personal hearing before a member of the 
Board, then documentation to that effect 
should be made a permanent part of the 
appellate record.

2.  In any event, the case should be 
returned to the Board for further 
appellate consideration following 
compliance with the foregoing.  

The purpose of this REMAND is to ensure that the veteran is 
accorded due process of law, and no inference should be drawn 
regarding the final disposition of the claim.  The appellant 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




